DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 24 December 2020. In view of this communication, claims 1-16 are now pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Funahashi et al. (WO 2014/119729 A), hereinafter referred to as Funahashi et al.
Regarding claim 1, Funahashi et al. teaches a wiring substrate (2) for mounting an electronic element, comprising: (Funahashi et al. Fig. 8, abstract: insulating base 2)
An insulating substrate (2) comprising a corner constituted by two adjacent surfaces; (Funahashi et al. Fig. 8, abstract: insulating base 2)
Wiring (3) located continuously across the corner; (Funahashi et al. Fig. 2: electrode pad 3 covers upper surface and side surface of the conductor 4 and frame 2)
Wherein on at least one of the two adjacent surfaces, a part of the wiring (3) disposed at an edge located at the corner has a thickness larger than a part of the wiring disposed away from the edge (Funahashi et al. Fig. 7c: the wiring 3 is formed with greater thickness at the upper surface and on the corner than on the side surface)
Regarding claim 2, Funahashi et al. teaches the wiring substrate according to claim 1 (see above), wherein the thickness of the wiring (3) has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge (Funahashi et al. Fig. 7c: the wiring 3 is formed with greater thickness at the upper surface and on the corner than on the side surface; the change in thickness is gradual rather than stepped)
Regarding claim 4, Funahashi et al. teaches the wiring substrate according to claim 1 (see above), wherein one of the two adjacent surfaces is a main surface having an element mounting portion (13), and another of the two adjacent surfaces is a side-end surface (Funahashi et al. Fig. 8: the upper surface of the substrate 2a on which the wiring 3 is mounted is an element mounting portion with adhesive 13)
Regarding claim 8, Funahashi et al. teaches the wiring substrate according to claim 1 (see above), wherein the insulating substrate has a concave chipped portion (4a) located at the corner and the wiring (3) is located at the chipped portion. (Funahashi et al. Fig. 4, wiring 3 may be in cavity 4a)
Regarding claim 9, Funahashi et al. teaches the wiring substrate according to claim 2 (see above), wherein one of the two adjacent surfaces is a main surface having an element mounting portion and another of the two adjacent surfaces is a side-end surface (Funahashi et al. Fig. 8: the upper surface of the substrate 2a on which the wiring 3 is mounted is an element mounting portion with adhesive 13)
Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toshimaro et al. (JP 06-269369 A), hereinafter referred to as Toshimaro et al.
Regarding claim 1, Toshimaro et al. teaches a wiring substrate (1) for mounting an electronic element, comprising: (Toshimaro et al. Fig. 3, paragraph 1: printed wiring board on which a circuit can be formed)
An insulating substrate (1) comprising a corner constituted by two adjacent surfaces; (Toshimaro et al. Fig. 3, paragraph 1: printed wiring board 1 has a corner at through hole 2)
Wiring (3) located continuously across the corner; (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness)
Wherein on at least one of the two adjacent surfaces, a part of the wiring (3) disposed at an edge located at the corner has a thickness larger than a part of the wiring disposed away from the edge (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner)
Regarding claim 2, Toshimaro et al. teaches the wiring substrate according to claim 1 (see above), wherein the thickness of the wiring (3) has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner)
Regarding claim 4, Toshimaro et al. teaches the wiring substrate according to claim 1 (see above), wherein one of the two adjacent surfaces is a main surface having an element mounting portion (4), and another of the two adjacent surfaces is a side-end surface (Toshimaro et al. Fig. 3: the upper surface of the substrate 1 has circuit 4 and the side surface is in through hole 2)
Regarding claim 5, Toshimaro et al. teaches the wiring substrate according to claim 4, wherein the thickness of the wiring (3) on the main surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge, and (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Wherein the thickness of the wiring (3) on the side-end surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Regarding claim 9, Toshimaro et al. teaches the wiring substrate according to claim 2 (see above), wherein one of the two adjacent surfaces is a main surface having an element mounting portion (4), and another of the two adjacent surfaces is a side-end surface (Toshimaro et al. Fig. 3: the upper surface of the substrate 1 has circuit 4 and the side surface is in through hole 2)
Regarding claim 10, Toshimaro et al. teaches the wiring substrate according to claim 3 (see above), wherein one of the two adjacent surfaces is a main surface having an element mounting portion (4), and another of the two adjacent surfaces is a side-end surface (Toshimaro et al. Fig. 3: the upper surface of the substrate 1 has circuit 4 and the side surface is in through hole 2)
Regarding claim 11, Toshimaro et al. teaches the wiring substrate according to claim 9 (see above), wherein the thickness of the wiring (3) on the main surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge, and (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Wherein the thickness of the wiring (3) on the side-end surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Regarding claim 12, Toshimaro et al. teaches the wiring substrate according to claim 10 (see above), wherein the thickness of the wiring (3) on the main surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge, and (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Wherein the thickness of the wiring (3) on the side-end surface has a gradual increase from the part of the wiring (3) disposed away from the edge toward the part of the wiring (3) disposed at the edge (Toshimaro et al. Fig. 3, paragraph 7: silver coating film 3 with non-uniform thickness can be seen to be thinner away from the corner than at the corner on both surfaces)
Allowable Subject Matter
Claims 6-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 13, and 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a gradient of the gradual increase of the thickness of the wiring on the main surface is less than a gradient of the gradual increase of the thickness of the wiring on the side-end surface.
Regarding claims 7, 15, and 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the wiring on the main surface has the thickness larger than the wiring on the side-end surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847